Citation Nr: 1312288	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for colon problems.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for asbestos exposure.

6.  Entitlement to service connection for hearing loss disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for a rash on the groin had been part of the original appeal.  However, in an October 2012 rating decision, the RO granted service connection for jock itch.  As the benefit sought has been fully granted, the issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

In a VA Form 9, the Veteran had requested a hearing at a local VA office before a member of the Board.  In January 2013, the Veteran was sent a letter informing him of the date, place and time of the hearing which had been scheduled for February 2013.  The letter was sent to the address then of record.  The Veteran failed to appear.  The record contains no explanation as to why the Veteran failed to appear at the hearing.  However, the Board is concerned that the Veteran may not have received notice of the hearing.  

In that regard, the Board notes that a Supplemental Statement of the Case (SSOC) mailed out to the Veteran in October 2012 and an October 2012 letter informing the Veteran of the grant of service connection for jock itch were returned as undeliverable.  No change of address is of record.  

Significantly, the letters informing the Veteran of the scheduled hearing were sent to the same address as the October 2012 letters which were returned as undeliverable.  While the letters informing the Veteran of the hearing were not returned as undeliverable, in this case, the Board cannot presume regularity as two prior letters were returned as undeliverable. 

Of note is that a recent letter of March 2013 sent to the Veteran informing him that his case had been docketed with the Board, was sent to a different address than the letters sent informing him of the hearing.  However, this address predates the address used in October 2012 and therefore, the Board cannot be certain that this is the correct address for the Veteran. 

Given the facts above, the Board finds that it cannot be certain that the Veteran was properly informed of the date, time and place of the scheduled Board hearing.  To ensure due process, the RO/AMC should attempt to confirm the Veteran's current address and reschedule him for a new Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should confirm the Veteran's current mailing address.  If needed, the RO/AMC should request that the Veteran's representative contact the Veteran and request that he provide his current mailing address.  All attempts to obtain a current mailing address should be clearly documented in the claim file.  If the RO/AMC is unable to obtain a current mailing address, it should clearly be documented in the claim file.

2.  Once and if a current mailing address has been obtained, the RO/AMC should schedule the Veteran for a Travel Board hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


